Citation Nr: 0105701	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-01 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active service from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which continued the 10 percent rating for tinnitus 
and increased from noncompensable to 10 percent the rating 
for bilateral hearing loss.


FINDINGS OF FACT

1.  An average 70 decibel loss, coupled with a speech 
recognition score of 76 percent, in the right ear (level IV) 
and an average 73 decibel loss, coupled with a speech 
recognition score of 88 percent, in the left ear (level III), 
warrant a 10 percent rating for bilateral hearing loss. 

2.  The veteran has tinnitus.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a rating in 
excess of 10 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.385, 4.7, 4.14, 4.85-4.87, Diagnostic 
Code 6100 (1998); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2000).

2.  An evaluation in excess of 10 percent for tinnitus is not 
warranted. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 4.87a, Diagnostic Code 6211, 6260 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that VA has complied with the "duty to 
assist" the veteran in fully developing the evidence 
pertinent to his claims.  The veteran has been examined by VA 
for rating purposes and treatment records have been obtained.  
Therefore, the Board will decide these issues based on the 
evidence of record.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2000), the Board 
has reviewed all the evidence of record pertaining to the 
history of the disabilities, and has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disabilities at issue.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Ratings Schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco, 7 Vet. App. at 58.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2000).  Therefore, 
the Board will consider the potential application of the 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disabilities in 
reaching its decision.  Schafrath, 1 Vet. App. at 595.

The Board notes that, effective June 10, 1999, VA revised the 
criteria for rating Diseases of the Ear and Other Sense 
Organs.  38 C.F.R. §§ 4.85, 4.87 (2000).  However, the 
changes in regulations pertaining to ratings for hearing loss 
are not pertinent to the veteran's disability rating.  The 
Board notes that, as indicated in the December 1999 statement 
of the case, the RO evaluated the veteran's claim under both 
the old and the revised regulations.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991) (where the law or 
regulations change while a case is still pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary).  

As there is no indication that rating of the same symptoms 
under the current or revised criteria would result in a 
higher, or lower, evaluation, the Board will specifically 
apply the "old" criteria for the time period before June 10, 
1999 and apply both sets of criteria to the period of time on 
and after that date.  VAOPGCPREC 03-00 (Apr. 10, 2000).

I.  Bilateral hearing loss

Under either the old or revised rating schedule, ratings for 
defective hearing range from noncompensable to 100 percent.  
This is based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree 
of disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I, for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(1998 and 2000).

Examinations are conducted using the Maryland CNC controlled 
speech discrimination test together with the results of the 
pure tone audiometry test.  See 38 C.F.R. § 3.385 (1998); 
38 C.F.R. §§ 3.385, 4.85(a) (2000).  The results are then 
analyzed using the tables contained in 38 C.F.R. § 4.87 
(1998) or 38 C.F.R. § 4.85 (2000).  

According to the May 1999 VA examination report, the veteran 
complained of hearing loss.  The audiometric results were as 
follows:

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
40
60
85
90
70
LEFT
30
80
90
90
73

The speech recognition threshold was 76 percent in the right 
ear and 88 percent in the left pursuant to the Maryland CNC 
controlled speech discrimination test.  This corresponds to 
level IV hearing in the right ear and level III in the left 
ear, and a 10 percent rating under both the old and revised 
criteria.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85, Diagnostic 
Code 6100 (2000).

Therefore, the evidence of record does not demonstrate 
entitlement to a rating in excess of 10 percent for bilateral 
hearing loss is warranted at any time.  Accordingly, the 
Board finds that, for the period prior to June 10, 1999 
(under the old criteria), and for the period from June 10, 
1999 (under the old and revised criteria), a rating in excess 
of 10 percent for bilateral hearing is not warranted.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 
6100 (1998); 38 C.F.R. §§ 4.85 (2000).

In reaching this decision, the Board acknowledges the 
veteran's private medical evidence as well as his statements 
and the statements of his friends and family, regarding the 
adverse impact the bilateral hearing loss has had on his 
life.  Nevertheless, in rating service-connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The private medical evidence submitted either does 
not include the results of speech discrimination on the 
Maryland CNC test and/or complete findings were not 
presented.  Thus, the veteran's private medical records and 
lay statements do not provide a basis for a higher 
evaluation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85 (2000). 


II.  Tinnitus

A 10 percent evaluation was assigned under the old criteria 
for persistent tinnitus as a symptom of head injury, 
concussion, or acoustic trauma; a 10 percent evaluation is 
assigned under the new criteria for recurrent tinnitus.  38 
C.F.R. § 4.87a, Diagnostic Code 6260.  This evaluation is the 
maximum evaluation provided under both the old and new rating 
criteria for bilateral tinnitus.  Consequently, an increased 
evaluation is not warranted for tinnitus under the old or 
revised schedular criteria.
 
In the October 2000 Appellant's Brief, the representative 
contends that the veteran is entitled to separate compensable 
evaluations for tinnitus in each ear.  In other words, the 
representative maintains that the veteran should be assigned 
a separate compensable evaluation for the left and right ear.  
Although the Board has considered the representative's 
argument, the Ratings Schedule provides otherwise.  As noted 
above, Diagnostic Code 6260 does not provide for separate 
ratings for tinnitus in each ear.  In other words, according 
to Diagnostic Code 6260, either one has tinnitus or one does 
not.  In this case, the veteran has been diagnosed with 
tinnitus and therefore he has been assigned a 10 percent 
maximum rating.  Therefore, to reiterate, this evaluation is 
the maximum evaluation provided under both the old and new 
rating criteria for bilateral tinnitus.  Consequently, an 
increased evaluation is not warranted for tinnitus under the 
old or revised schedular criteria.

Conclusion

The Board has considered whether a referral is warranted for 
extraschedular ratings pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) (2000).  In the instant case, 
however, there has been no showing that the veteran's 
bilateral hearing loss or tinnitus disability has 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  It must be recognized that the 
schedular ratings assigned represent average impairment in 
earning capacity.  38 C.F.R. § 4.1.  Greater impairment has 
not been demonstrated.  Under these circumstances, the Board 
determines that the criteria for referral for extraschedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits for 
hearing loss and tinnitus.  Therefore, the Board is unable to 
identify a reasonable basis for granting a higher rating for 
the veteran's service-connected bilateral hearing loss.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, 2096-2100 (2000) (to be codified as amended 
at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990).


ORDER

A rating in excess of 10 percent for bilateral hearing loss 
is denied.

A rating in excess of 10 percent for tinnitus is denied.


REMAND

In a December 1999 statement of the case, the RO initially 
notified the veteran that it had denied his April 1999 claim 
to reopen the issue of entitlement to service connection for 
bilateral pes planus (flat feet).  In the veteran's 
subsequent January 2000 statement, he disagreed with the RO's 
denial to reopen the service connection claim for pes planus.  
Therefore, the Board finds that the veteran has filed a 
notice of disagreement with the December 1999 denial of 
reopening.  As a result, the RO should send the veteran a 
statement of the case on this issue.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
actions:

The RO should issue to the veteran and 
his representative a statement of the 
case on the issue of whether to reopen 
the issue of entitlement to service 
connection for bilateral pes planus.  
They should be advised that in order to 
perfect the appeal of this issue, a 
timely substantive appeal must be filed.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this action, the 
Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeal

 



